[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               August 1, 2005
                               No. 04-16549
                                                             THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 04-20240-CR-DLG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

FREDDY DEJESUS,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (August 1, 2005)

Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:

     David J. Joffe, counsel for Freddy DeJesus in this direct criminal appeal, has
moved to withdraw from further representation of appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and DeJesus’s conviction and sentence are

AFFIRMED.




                                          2